Citation Nr: 0309367	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  99-23 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to service connection a right ankle disability.

Entitlement to an initial rating in excess of 10 percent for 
service-connected low back strain prior to October 17, 2001.

Entitlement to an initial rating in excess of 40 percent for 
service-connected low back strain on and after to October 17, 
2001.

Entitlement to an initial rating in excess of 10 percent for 
service-connected residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The claimant served on active duty in the United States Army 
from January 1997 to December 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September 1999 and 
October 1999 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, the first of 
which granted service connection for low back strain and 
residuals of a left ankle strain, each evaluated as 10 
percent disabling, and denied service connection for a right 
ankle condition, while the second rating decision denied 
service connection for a respiratory disease.  The claimant 
appealed those decisions, seeking service connection for a 
right ankle condition and for a respiratory disease, as well 
as ratings in excess of 10 percent for his service-connected 
low back strain and residuals of a left ankle strain.

This case was previously before the Board in April 2001, and 
was Remanded to the RO for additional development of the 
evidence, to include obtaining all private and VA evidence 
identified by the claimant; to afford the claimant VA 
orthopedic and respiratory examinations, with medical 
opinions as to the nature and extent of any service-connected 
low back or left ankle disabilities found present; and to 
determine whether any chronic right ankle and respiratory 
condition is present and, if present, to provide medical 
opinions as to whether the veteran's claimed right ankle and 
respiratory condition were incurred in or aggravated by 
active service, or were secondary to a service-connected 
disability.  That remand order further cited the enactment of 
the Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2000)], and directed the RO to fully comply with the notice 
and assistance provisions of the VCAA.  

While the claim was thus in Remand status, a rating decision 
of January 2003 granted service connection for a respiratory 
disorder, effective May 5, 1999, constituting a complete 
grant of the appeal as to that issue.  The claimant has not 
taken issue with the rating assigned for that disability, and 
that matter is not before the Court.  In addition, the rating 
decision rating decision of January 2003 increased the 
evaluation of the claimant's service-connected low back 
strain to 40 percent disabling, effective October 17, 2001.  
Applicable law mandates that when a veteran seeks an original 
or increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999) [citing AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran has not 
withdrawn his appeal as to the issue of an increased rating 
for his service-connected low back strain and that claim is 
remains in appellate status before the Board.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letter June 
22, 2001, which informed them of VA's duty to notify them of 
the information and evidence necessary to substantiate the 
claim and to assist them in obtaining all such evidence.  
That letter also informed the claimant and his representative 
which part of that evidence would be obtained by the RO and 
which part of that evidence would be obtained by the 
claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the claimant of 
what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  

The claimant and his representative were also provided a 
Statement of the Case on November 15, 1999, which informed 
them of the issues on appeal, the evidence considered, the 
adjudicative actions taken, the pertinent law and regulations 
pertaining to service connection and to increased rating 
evaluations, the pertinent provisions of VA's Schedule for 
Rating Disabilities, the decisions reached, and the reasons 
and bases for those decisions.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical records, as well as all private or VA medical 
evidence identified by the claimant.  The claimant has been 
afforded VA examinations for his claimed disabilities on July 
1999, as well as VA examinations and medical opinions in 
October 2001 and in May 2002.  The claimant has appeared and 
offered testimony in support of his claims at a personal 
hearing held in February 2000 before an RO Hearing Officer, 
and has declined a hearing before the Board.  Neither the 
appellant nor his representative have argued a notice or duty 
to assist violation under the VCAA, and the Board finds that 
it is clear that the appellant and his representative were 
fully notified and aware of the type of evidence required to 
substantiate the claims.  In view of the extensive factual 
development in the case, as demonstrated by the Board's April 
2001 remand and the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating this appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  No complaint, treatment , findings or diagnosis of right 
ankle trauma or pathology was shown during active service, 
and the current record is devoid of objective clinical 
findings or diagnosis of a right ankle disability or 
impairment of function.  

3.  Prior to October 17, 2001, the claimant's service-
connected low back strain was manifested by a slight (5 
degree) limitation of extension, with a normal range of 
motion on forward flexion and lateral bending, normal motor 
strength in the lower extremities, normal lumbosacral X-rays, 
and no objective clinical findings of pain on lumbar motion 
evidenced by swelling, muscle spasm, or satisfactory evidence 
of painful motion.  

4.  On and after October 17, 2001, the claimant's service-
connected residuals of low back strain were manifested by 
severe limitation of lumbar motion, with characteristic pain 
on motion, loss of lateral spine motion in the standing 
position, and marked limitation of forward bending in the 
standing position, without muscle spasm on extreme forward 
bending, listing of whole spine to the opposite side, a 
positive Goldthwaite's sign, osteoarthritic changes, 
narrowing or irregularity of joint space, or objective 
clinical findings of pain on lumbar motion evidenced by 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

5.  The claimant's service-connected residuals of left ankle 
sprain are manifested by a mildly antalgic gait secondary to 
left ankle pain; some difficulty on toe walking because of 
left ankle pain and swelling, a moderate amount of swelling 
and a full range of motion, with complaints of pain at 20 
degrees of dorsiflexion and 35 degrees of plantar flexion, 
generalized weakness at the left ankle and foot, decreased 
strength in the dorsi and plantar flexors, decreased strength 
in the inverts and everts of the left ankle, some tenderness 
to palpation at the left tibial talar joint, and MRI findings 
of an abnormal bone marrow signal involving the medial 
malleolus and the medial aspect of the talus consistent with 
bone marrow edema,  without objective clinical findings of 
ankylosis, instability, or X-ray evidence of osteoarthritic 
changes, fracture or dislocation, or evidence of widening of 
the left ankle joint.  

6.  The claimant's service-connected residuals of low back 
strain and residuals of a left ankle sprain are not shown to 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or 
aggravated by active service, and was not caused or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2000); 38 C.F.R. §§ 3.102, 
3.303(a), 3.310(a) (2002).  

2.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of low back strain are not met 
prior to October 17, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2000); 38 C.F.R. §§ 3.102, 3.303(a), Part 4, §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5295 (2002).  

3.  The criteria for a rating in excess of 40 percent for 
service-connected residuals of low back strain are not met on 
and after October 17, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2000); 38 C.F.R. §§ 3.102, 3.303(a), Part 4, §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5295 (2002).  

4.  The criteria for an increased rating of 20 percent for 
service-connected residuals of a left ankle sprain are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2000); 38 C.F.R. 
§§ 3.102, 3.303(a), Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

As noted, the claimant served on active duty in the United 
States Army from January 1997 to December 1998.  The 
claimant's DD Form 214 does not show that he was awarded the 
Parachute Badge, or that he was airborne qualified.  

The claimant's service entrance examination, conducted in 
September 1996, showed that his spine, lower extremities, and 
musculoskeletal system were normal.  
A March 1997 report of medical history completed by the 
claimant shortly after service entry shows that he denied any 
history of back pain or spine, lower extremity, or 
musculoskeletal problems.  A report of medical examination 
for airborne training, conducted in March 1997, showed that 
his spine, lower extremities, and musculoskeletal system were 
normal.  The claimant's service medical records show that in 
January 1998, he was seen with complaints of back pain of 1 
month's duration, not improving with conservative treatment, 
and was referred for a back examination.  That examination 
showed that this was the claimant's first visit for that 
complaint; that he denied any history of trauma; and that he 
stated that the pain started during ceremonies (the claimant 
was assigned to the Old Guard unit).  Examination disclosed 
no deformities, edema, ecchymosis or abrasions, and a normal 
gait, flexion, extension, and lateral rotation, with full 
strength in the upper extremities, tenderness to palpation on 
the lower right side of the body, decreased strength in the 
lower extremities, with pain, while sensation and deep tendon 
reflexes were intact and straight leg raising was negative.  
The assessment was musculoskeletal mid-low back pain/strain, 
and pain medication, muscle relaxants, and physical therapy 
were prescribed.  The claimant was again seen in February 
1998 for complaints of back pain, with onset while standing 
in formation during ceremonies.  Examination disclosed no 
obvious deformities, no edema, no ecchymosis or abrasions, 
and his gait was normal, lateral rotation was normal, while 
full strength was present in the upper and lower extremities, 
and straight leg raising was normal.  Mild tenderness to 
palpation was noted in the lumbosacral area, as well as 
decreased flexion and extension, and it was indicated that no 
significant symptoms were shown on physical examination since 
the initial examination on January 30, 1998.  The claimant 
was given pain medication, muscle relaxants, a pain clinic 
appointment, and physical therapy were prescribed.  

The claimant was again seen in February 1998 with a history 
of lumbosacral pain of several months duration, with no 
history of trauma.  In March 1998, he was referred for 
evaluation with complaints of mid-back pain since January 30, 
1998.  Examination disclosed a normal lumbar lordosis, with 
flexion, extension and side bending reduced by one-half, with 
all motions symptomatic.  Deep tendon reflexes were normal at 
heels and toes, bilaterally, straight leg raising was 
negative, tenderness was found over the right sacroiliac 
joint, and bilateral hamstring tightness was noted.  The 
assessment was right sacroiliac dysfunction, and he was given 
a two-week profile to run at his own pace.  In March 1998, 
the claimant was again seen for complaints assessed as right 
sacroiliac dysfunction, and was referred to the physical 
therapy clinic, while in April 1998, he was noted to be 
followed in the physical therapy unit for right sacroiliac 
dysfunction/mechanical low back pain.  

In May 1998, the claimant was seen with complaints of pain 
after twisting his left ankle that morning.  Examination 
disclosed some tenderness to palpation over the lateral 
aspect of the left ankle, with no evidence of laxity.  X-rays 
were negative for fracture or dislocation.  The assessment 
was sprain, left ankle.  In June 1998,  the claimant was 
shown to have left ankle edema and ecchymosis and an antalgic 
gait, tenderness to palpation over the lateral malleolus, and 
a full range of left ankle motion, with pain.  The assessment 
was acute left ankle sprain, and he was given a 10-day 
profile against running, jumping, marching or sports, and 
referred to physical therapy.   An entry from the physical 
therapy unit in June 1998 showed that the claimant had been 
seen and treated for a left ankle sprain; that he had 1+ 
swelling of the left ankle, with minimal ecchymosis, 
dorsiflexion to 5 degrees, on the right, and 0 degrees on the 
left, eversion to 190 degrees on the right and 5 degrees on 
the left, plantar flexion to 50 degrees on the right and to 
40 degrees on the left, and an antalgic gait.  The assessment 
was Grade 2 ankle sprain.  The claimant continued to receive 
physical therapy throughout the month of June 1998.

In July 1998, the claimant was again seen for complaints of 
low back pain of 4 months' duration, which he attributed to 
lifting caskets, and complained of blood in his urine.  It 
was indicated that he marched daily, and carried as casket 
during funerals.  Tenderness to palpation was found over the 
right paraspinal muscles, with mild spasm over L1-L5.  The 
assessment was myofacial low back pain., and his profile was 
continued.  In August 1998, the claimant stated that he had 
been detailed to duty which involved lifting heavy weights, 
which had worsened his back symptoms.  Examination was 
negative, although some limitation of flexion, extension, and 
rotation was noted.  The assessment was normal examination, 
rule out secondary gain.  The claimant's service medical 
records are silent for complaint, treatment, findings or 
diagnosis of a right ankle condition or of right ankle 
symptoms or impairment during his period of active service.  

A report of medical history completed by the claimant in 
connection with his service separation examination shows that 
he complained of recurrent back pain, leg cramps, and painful 
joints, but denied any bone or joint deformity, lameness, or 
foot or knee problems.  A report of medical examination for 
service separation, conducted in July 1998, showed that his 
spine, lower extremities, and musculoskeletal system were 
normal.  A full range of motion was present in the 
lumbosacral spine, strength was 5/5, he was able to duck 
walk, and no neurovascular involvement was shown.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received in May 1999, 
sought service connection for ankle, back and respiratory 
conditions, but reported no postservice treatment for those 
conditions.

A report of VA general medical examination, conducted in July 
1999, showed that the claimant offered a history of bilateral 
ankle pain and low back pain. Examination revealed that he 
was well-built, and that his carriage, posture and gait were 
normal, and his neurological examination was normal.  

A report of VA orthopedic examination, conducted in July 
1999, showed that the claimant denied any significant medical 
history, but related that he experienced bilateral ankle pain 
and low back pain after making several parachute jumps.  He 
further related that he was required to stand for long 
periods, with subsequent back pain, and that he was made to 
wear a back support to stand straight, but felt that such 
restricted his circulation.  He further related that he was 
placed on profile for his back problems; that he missed duty 
because of his back; and that he currently experiences back 
pain daily, without radiation.  He further complained of 
bilateral ankle pain several times a week, worse on the left, 
and that his left ankle pops and gives out.

Examination disclosed that the claimant had a mildly antalgic 
gait secondary to left ankle pain; and that he was able to 
walk on heels and toes, but experienced some difficulty on 
toe walking because of left ankle pain and swelling.  The 
left ankle was noted to have a moderate amount of swelling 
and a full range of motion, with complaints of pain at 20 
degrees of dorsiflexion and 35 degrees of plantar flexion.  
Generalized weakness was found at the left ankle and foot, 
with decreased strength in the dorsi and plantar flexors, as 
well as decreased strength in the inverts and everts of the 
left ankle.  Some tenderness to palpation was present at the 
left tibial talar joint and the left ankle joint appeared 
widened as compared to the right.  Examination of the right 
ankle disclosed a full and painless range of motion, while 
some crepitus was heard and felt on inversion of the right 
ankle.

Examination of the spine revealed that forward flexion was 
accomplished to 90 degrees, with some lower back pain, while 
extension was normal at 30 degrees, and lateral bending was 
accomplished to 30 degrees, bilaterally.  The claimant's 
extensor hallucis longus muscle strength was 5/5, and motor 
strength in the lower extremities was 5/5 except as 
previously noted.  X-rays of the lumbosacral spine and both 
ankles disclosed soft tissue swelling about the left ankle, 
with no definite evidence of acute fracture or dislocation, 
while the right ankle was unremarkable,  X-rays of the 
lumbosacral spine were unremarkable.  Magnetic resonance 
imaging of the left ankle revealed abnormal bone marrow 
signal involving the medial malleolus and the medial aspect 
of the talus, probably consistent with the noted bone marrow 
edema, with no evidence of cortical break; suspicion of 
disruption of the ligaments along the medial aspect of the 
left ankle joint, and a normal tibialis posterior tendon.  
The diagnoses were low back strain without clinical evidence 
of radiculopathy; history of bilateral ankle trauma; and 
chronic left ankle swelling with radiographic evidence of 
ligamentous injury.  

A rating decision of September 1999 granted service 
connection for low back strain and for residuals of a left 
ankle strain, each evaluated as 10 percent disabling, and 
denied service connection for a right ankle condition, while 
a rating decision of October 1999 denied service connection 
for a respiratory disease.  The claimant appealed those 
decisions, seeking service connection for a right ankle 
condition and for a respiratory disease, as well as ratings 
in excess of 10 percent each for his service-connected 
residuals of low back strain and residuals of a left ankle 
sprain.  The claimant was notified of those determinations 
and of his right to appeal by RO letters of September 15, 
1999, and October 18, 1999.  He filed a Notice of 
Disagreement, and was issued a Statement of the Case.  He 
filed a timely Substantive Appeal (VA Form 9), in which he 
requested a personal hearing before an RO Hearing Officer.

A personal hearing was held in February 2000 before an RO 
Hearing Officer.  The claimant confirmed the issues on 
appeal, and testified that he started having right ankle 
problems after tripping during basic training; that he was 
treated once at Fort Myers; that such problems have continued 
until the present time; that he experiences right ankle 
grinding, swelling and pain on prolonged standing; that both 
of his ankles give way and are unstable; that his ankles 
start hurting after standing 20-30 minutes; that he has had 
no postservice treatment for his ankle complaints; that he 
had been employed in security work since service separation, 
but found it too difficult because of his bilateral ankle and 
back symptoms.  The claimant subsequently testified that he 
hurt both of his ankle while attending airborne school, but 
did not seek treatment until he reported to Fort Myers, where 
he sought treatment for both ankles; that he received 
physical therapy for both ankles at Fort Myers; that he wears 
an Ace bandage on his left ankle; and that he takes over-the-
counter medications for relief of ankle pain..  The claimant 
further testified that his ongoing back symptoms cause 
problems with sleep; that he takes aspirin for relief of back 
pain; that he is unable to run or exercise, other than 
walking, due to concern about back symptoms.  A transcript of 
the testimony is of record.

A Supplemental Statement of the Case was provided the 
claimant and his representative in April 2000.  

As noted, this case was previously before the Board in April 
2001, and was Remanded to the RO for additional development 
of the evidence, to include obtaining all private and VA 
evidence identified by the claimant; to afford the claimant 
VA orthopedic and respiratory examinations, with medical 
opinions as to the nature and extent of any service-connected 
low back or left ankle disabilities found present; and to 
determine whether any chronic right ankle and respiratory 
condition is present and, if present, to provide medical 
opinions as to whether the veteran's claimed right ankle and 
respiratory condition were incurred in or aggravated by 
active service, or were secondary to a service-connected 
disability.  

A VA hospital summary and treatment records, dated from July 
to August 2000, shows that the claimant was admitted to the 
substance abuse treatment program with complaints of snorting 
up to four bags of heroin daily for the past 2 1/2 years.  He 
further related a past medical history of chronic low back 
pain and pain and swelling of the left ankle due to jumping 
from a helicopter while in service.  Physical examination on 
admission revealed vague tenderness in the lumbar paraspinal 
area, while reflexes were 2+ and equal, bilaterally.  During 
hospitalization, the claimant related that his longest full-
time job was 21/2 years; that his usual occupation was 
repairman, electrical and plumbing (Hollingshead category: 
skilled manual); that for the past 3 years, he had done 
irregular day work; and that he had experienced drug problems 
on 26 of the last 30 days.  A medical history given by the 
claimant on admission showed that he complained of backache, 
and joint pain, stiffness, and swelling, but denied gait 
disturbance or sensory change.  An admission examination 
disclosed vague joint tenderness in the low back and ankles, 
without edema or deformities, while his muscle tone was good, 
and he demonstrated a normal gait, full coordination, good 
ambulation, and full mobility, with no motor or sensory 
deficit.  Treatment records during the first month of 
hospitalization showed that the claimant was noted to be 
ambulating freely about the unit, with no complaints of any 
physical discomfort.  He further denied any history of an 
unsteady gait, falls, dislocations, or arthritis, and 
indicated that he did not take any prescription or 
nonprescription medications.  He related that he had a 
history of torn cartilage in the left ankle, and chronic pain 
in the back and left ankle, without interference with sleep.  
He related that he slept 4-6 hours nightly, without problems, 
and that he did weight-lifting and body building exercises.  
He was noted to need no assistance with walking, transferring 
or stair climbing, and did not use a cane, splint, or braces.  
No evidence of impaired sleep was noted during his 
hospitalization.  The claimant was shown to be ambulatory, 
and he reported that his leisure interests were walking 
outside, exercise or sports, and his ability to participate 
in games, sports and exercise was shown as 7 out of 7.  The 
claimant was cleared to use the gym daily with no 
restrictions.  

A report of VA examination orthopedic examination, conducted 
on October 17, 2001, cited the claimant's complaints of pain 
in the low back and left ankle which he related to jumping 
from an airplane while in service.  He further related that 
the pain was getting worse when walking, bending, picking up 
and carrying objects, causing constant pain and limitation of 
movement and daily activities.  He denied any radiation of 
pain toward the leg, but complained of fatigue and tiredness.  
In addition, the claimant complained of left ankle pain and 
occasional swelling, with an indicated date of onset to basic 
training, with popping of the left ankle and limitation or 
walking and other activities due to pain.  

Examination of the spine revealed diffuse tenderness over the 
paralumbar area, with some tenderness on the upper lumbar 
vertebrae.  Forward flexion was limited to 20 degrees, 
extension to 10 degrees, and lateral bending to 10 degrees, 
bilaterally (normal range of motion was noted to be 90 
degrees on forward flexion, 35 degrees on extension, and 40 
degrees on lateral flexion).  No redness or swelling in the 
area of the spine was found, while straight leg raising 
elicited complaints of low back pain at 45 degrees, deep 
tendon reflexes and sensation were normal.  X-ray of the 
lumbar spine disclosed some loss of lordosis which could be 
related to muscle spasm or to position.  The diagnosis was 
low back pain with limitation of motion as noted, and a 
moderate degree of limitation.

Examination of the left ankle disclosed some diffuse 
tenderness on the medial and lateral aspect of the ankle, 
with no evidence of swelling.  Dorsiflexion was to 15 
degrees, while plantar flexion was to 20 degrees, with 
complaints of pain on movement (normal range of motion was 
noted to be 0 to 20 degrees on dorsiflexion and 0 to 40 
degrees on plantar flexion).  No valgus or varus deformity of 
the left ankle in relationship to the long axis of the tibia 
and fibula was found.  X-rays of the left ankle revealed a 
linear osseous density next to the medial malleolus which 
could represent old trauma, and os trionum.  The diagnosis 
was pain in the left ankle with a moderate degree of 
limitation of movement, likely due to previous trauma.

A rating decision of January 2003 continued the denial of 
service connection for a right ankle disability, continued 
the 10 percent evaluation for service-connected residuals of 
a left ankle strain, and increased the evaluation for the 
claimant's service-connected low back strain from 10 percent 
to 40 percent disabling, effective October 17, 2001.  

A Supplemental Statement of the Case was provided the 
claimant and his representative in January 2003.  


II.  Analysis

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
arthritis, when manifested to a compensable degree within the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309(b) 
(2002).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 2000).  
Clear and unmistakable evidence that the disability existed 
prior to service will rebut this presumption.  38 U.S.C.A. § 
1111 (West 2000); 38 C.F.R. § 3.304(b) (2002).

In addition, if a condition noted during service is not shown 
to be chronic, then continuity of symptomatology after 
service generally is required for service connection.  
38 C.F.R. § 3.303(b) (2002).  The chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be established 
or reopened on the basis of  38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

As a general matter, reliance upon the records of the service 
department is now well settled.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997); Spencer v, West, 13 Vet. App. 376, 
380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  In 
this matter, there is no reason to question the appellant's 
military service records as to their accuracy.  Sarmienti v. 
Brown, 7 Vet. App. 80, 82-83 (1994).  These records appear 
complete on their face, and disclose no complaint, treatment, 
findings or diagnosis of  right ankle trauma or pathology 
during active service.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 U.S.C.A. 
§ 1110, 1131 (West 2000);  38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The United States Court of Veterans' Appeals (Court) has 
held, in pertinent part, that the term "disability" as used 
in 38 U.S.C.A. § 1110 (West 2000) refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment resulting from an already service-
connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated (emphasis in original).  Thus, pursuant to 
38 U.S.C.A. §  1110 and 38 C.F.R. §  3.310(a) (2000), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439,448 (1995).

Evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service.  See, e.g., Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).

The Court has held that a lay person, such as the claimant, 
is not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Ramey v. Brown, 9 Vet. App. 40 (1996);  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995); Grottveit v. Brown,  5 Vet. 
App. 91, 93 (1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 
495 (1992).  If such evidence is not competent, it cannot be 
probative.  As causative factors of a disease amount to a 
medical question; only a physician's opinion would be 
competent evidence.  Gowen v. Derwinski, 3 Vet. App. 286, 288 
(1992).  A claimant's statements as to nexus are entitled to 
no probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994).  
The Court has held, however, that a veteran's statements are 
competent as to the onset and continuity of symptomatology, 
including pain.  Heuer v. Brown,  7 Vet. App. 379, 384 
(1995);  Falzone v. Brown,  8 Vet. App. 398, 405 (1995).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Caluza v. Brown,  7 Vet. App. 498 (1995), 
affirmed per curiam,  78 F.3d 604 (Fed. Cir. 1996);  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In the instant 
appeal, the medical evidence includes no clinical or 
radiographic findings or competent diagnosis showing a right 
ankle disability in the claimant, and he does not meet the 
minimum requirements for an allowance of service connection 
for such disability on a direct or secondary basis in the 
absence of such diagnosis.  See, e.g., Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection may not be granted 
unless the claimed disability currently exists]. 

Under the statutory and case law, it is clear that a 
fundamental element of a claim for service connection is 
competent evidence of "current disability."  See Rabideau 
and Brammer, supra.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  See Degmetich, 
supra.  As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...."  38 C.F.R. Part 4, § 4.1 (2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  No such disability 
involving the claimant's right ankle has been medically 
identified or clinically demonstrated or diagnosed in this 
case, despite the VA clinical evaluations of the claimant.  

It is the Board's responsibility to evaluate the credibility 
and probative value of proffered evidence in relation to the 
record in its whole.  See, e.g., Owens v. Brown, 7 Vet. App. 
429, 433 (1995);  Guimond v. Brown, 6 Vet. App. 69, 72 
(1993);  Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The 
Board places very little weight on the veteran's self-serving 
statements regarding inservice injury to his right ankle, 
none of which have any documentary support in the record.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
[interest may affect the credibility of testimony].  The 
Board finds that the veteran's statements are outweighed by 
his official service medical records, including his service 
separation examination, which are devoid of reference to 
right ankle trauma or pathology.  

Self interest may effect the credibility of testimony, 
although not the competency to testify.  Cartwright v. 
Derwinski,  2 Vet. App. 24, 25 (1991)  An appellant's sworn 
statement, then, unless specifically found incredible or 
sufficiently rebutted, may serve to place the evidence in 
equipoise.  The VA may not ignore the appellant's sworn 
testimony simply because he is an interested party.  Smith, 
id., at 147, 148;  Cartwright, id., at 24, 25.  Credibility 
is a factual determination going to the probative value of 
the evidence, and is made after the evidence is admitted.  
Layno v. Brown,  6 Vet. App. 465, 469-70 (1994).  ]

Service Connection

The record in this case shows that the veteran has claimed 
direct service-connection for a right ankle disability based 
upon incurrence during active service.  Further, his 
representative had asserted that the claimant has a right 
ankle disability which is secondary to his service-connected 
left ankle residuals of a left ankle sprain.  The Federal 
Circuit Court of Appeals has held that VA's duty to assist 
attaches to the investigation of all possible causes of the 
claimed disability.  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000).

The service medical records are silent for complaint, 
treatment, findings or diagnosis of right ankle trauma or 
pathology, symptomatology, or impairment during the 
claimant's period of active service or on his service 
separation examination.  While the claimant has asserted that 
he sustained a right ankle injury on tripping while in basic 
training, the service medical records are silent for any 
reference to such incident during basic training or at any 
other time during active service.  Further, the record does 
not establish that the claimant sustained any left or right 
ankle injury while parachuting, or while jumping from a 
helicopter, as has also been asserted, and the record shows 
that the claimant's first complaint of a left ankle injury is 
dated May 26, 1998, approximately 6 months after his arrival 
at Fort Myers, and that the claimant never offered any 
history of left ankle trauma other than the single incident 
of sprain to his left ankle on May 26, 1998.  Thus, it is 
clear that the claimant's assertions and sworn testimony that 
he injured both ankles simultaneously in a tripping incident 
while in basic training or, alternatively, that he injured 
both ankles simultaneously while parachuting, or while 
jumping from a helicopter, as has also been asserted, is not 
supported by the evidentiary record. 

A report of VA general medical examination, conducted in July 
1999, noted that the claimant had a normal gait, while the 
contemporaneous VA orthopedic examination cited the 
claimant's assertion that he experienced bilateral ankle pain 
after jumping from airplanes, while the examiner noted that 
the claimant had a mildly antalgic gait.  A full and painless 
range of motion was found in the right ankle, and X-rays of 
the right ankle disclosed no abnormalities.  There was no 
diagnosis of right ankle trauma or pathology.  

The Board further notes that the VA hospital summary and 
treatment records, dated from July to August 2000, show that 
on admission, the claimant related a past medical history of 
chronic low back pain and pain and swelling of the left ankle 
due to jumping from a helicopter while in service.  No 
mention was made of a right ankle injury at that time or at 
any other time during his hospitalization, and he further 
denied gait disturbance or sensory changes.  An admission 
examination disclosed a normal gait, full coordination, good 
ambulation, and full mobility, with no motor or sensory 
deficit, and treatment records showed that the claimant was 
ambulating freely about the unit, with no complaints of any 
physical discomfort, and he denied any history of an unsteady 
gait, and indicated that he did not take any prescription or 
nonprescription medications.  He related that he had a 
history of torn cartilage in the left ankle, and chronic pain 
in the back and left ankle, without interference with sleep.  
He related that he slept 4-6 hours nightly, without problems, 
and that he did weight-lifting and body building exercises.  
He was shown to be ambulatory, and he reported that his 
leisure interests were walking outside, exercise or sports, 
and his ability to participate in games, sports and exercise 
was shown to 7 out of 7.  The claimant was cleared to use the 
gym daily with no restrictions.  The cited hospital summary 
and treatment records are silent for an complaint, treatment, 
findings or diagnosis of right ankle symptoms or impairment 
in the claimant.  

In April 2001, the Board remanded the case to the RO for 
additional development, to include a determination as to 
whether any chronic right ankle condition was present and, if 
so, to provide medical opinions as to whether the veteran's 
claimed right ankle condition were incurred in or aggravated 
by active service, or was secondary to a service-connected 
disability.  On VA orthopedic examination is October 2001, 
the claimant gave a conflicting history of his left ankle 
disability, asserting first that it was incurred during while 
jumping from an airplane, and subsequently that it was 
incurred when he was in basic training, but made no mention 
of any simultaneous injury to the right ankle.  No trauma, 
pathology, symptoms or other manifestations of a right ankle 
disability were found on the VA orthopedic examination of 
October 2001, and there were no findings of an altered or 
antalgic gait.  In the absence of evidence of a current right 
ankle disability, the VA orthopedic examiner did not reach 
the issue of whether any right ankle disability was incurred 
in active service , or was secondary to a service-connected 
disability.

As the medical evidence includes no clinical or radiographic 
findings or competent diagnosis showing a right ankle 
disability in the claimant, he does not meet the minimum 
requirements for an allowance of service connection for such 
disability on a direct or secondary basis.  

Based upon the foregoing, and for the reasons and based 
stated, the Board finds that the claim for service connection 
for a right ankle disability on a direct or secondary basis 
does not meet the threshold requirement for service 
connection, i.e., that current disability must be shown to 
exist.  38 U.S.C.A. §§  1110, 1131 (West 2000), 38 C.F.R. 
§ 3,303(a) (2002); Gilpin, id.,  155 F.3d 1353;  Degmetich, 
id., 104 F.3d 1328; Caluza,  7 Vet. App. at 498;  Rabideau 2 
Vet. App.  at 144; Brammer, 3 Vet. App. at 225 (1992).  
Accordingly, the claim for service connection for a right 
ankle disability on direct or secondary basis is denied

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2000);  38 C.F.R. 
§§ 3.321(a), 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2002).  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely related.  38 C.F.R. Part 4, 
§ 4.20 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2002).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as in the 
instant appeal, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This case addresses the assignment of an initial rating 
following an initial award of service connection for the 
disability at issue.  In such cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (2000).

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, the evaluation of the same disability 
under various diagnoses is to be avoided. See 38 C.F.R. § 
4.14 (2002);  Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 
38 C.F.R. Part 4, § 4.40 (2002).

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvement of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (2000).

Lumbosacral strain is rated as 10 percent disabling with 
characteristic pain on motion; as 20 percent disabling when 
there is muscle spasm on extreme forward bending, and loss of 
lateral spine motion, unilateral, in the standing position; 
as 40 percent disabling when severe, with listing of whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in the
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced  motion.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5295 (2002).

Limitation of motion of the lumbar spine is rated as 40 
percent disabling when 
severe, as 20 percent disabling when moderate, and as 10 
percent disabling when slight.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5292 (2002).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).

Residuals of Low Back Strain

The claimant seeks a rating in excess of 10 percent for 
service-connected residuals of low back strain prior to 
October 17, 2001.  The service medical records show that on 
service separation examination, conducted in July 1998, his 
spine, lower extremities, and musculoskeletal system were 
normal; a full range of motion was present in the lumbosacral 
spine, strength was 5/5, he was able to duck walk, and no 
neurovascular involvement was shown.  The July 1999 report of 
VA general medical examination showed that the claimant's 
carriage, posture and gait were normal, and his neurological 
examination was normal, while a contemporaneous VA orthopedic 
examination showed that forward flexion was accomplished to 
90 degrees (normal), with some lower back pain, while 
extension was to 30 degrees, and lateral bending was 
accomplished to 30 degrees, bilaterally.  As previously 
noted, normal range of motion is 90 degrees on forward 
flexion, 35 degrees on extension, and 40 degrees on lateral 
flexion.  The claimant's extensor hallucis longus muscle 
strength was 5/5, and motor strength in the lower extremities 
was 5/5 except as previously noted.  X-rays of the 
lumbosacral spine were unremarkable.  Magnetic resonance 
imaging of the left ankle revealed an abnormal bone marrow 
signal involving the medial malleolus and the medial aspect 
of the talus, probably consistent with the noted bone marrow 
edema, with no evidence of cortical break; suspicion of 
disruption of the ligaments along the medial aspect of the 
left ankle joint, and a normal tibialis posterior tendon.  
The diagnoses were low back strain without clinical evidence 
of radiculopathy; history of bilateral ankle trauma; and 
chronic left ankle swelling with radiographic evidence of 
ligamentous injury.  

The evidence of record includes the VA hospital summary and 
treatment records, dated from July to August 2000, showing 
that the claimant related a past medical history of chronic 
low back pain due to jumping from a helicopter while in 
service, and that physical examination on admission revealed 
vague tenderness in the lumbar paraspinal area, while 
reflexes were 2+ and equal, bilaterally.  A medical history 
from the claimant on admission showed that he complained of 
backache, but denied gait disturbance or sensory change.  An 
admission examination disclosed that his muscle tone was 
good, and he demonstrated a normal gait, full coordination, 
good ambulation, and full mobility, with no motor or sensory 
deficit.  Treatment records show that the claimant was noted 
to be ambulating freely about the unit, with no complaints of 
any physical discomfort, and indicated that he did not take 
any prescription or nonprescription medications.  He related 
that he had a history of chronic pain in the back, without 
interference with sleep, and that he slept 4-6 hours nightly, 
without problems, and that he did weight-lifting and body 
building exercises.  He was shown to be ambulatory, and he 
reported that his leisure interests were walking outside, 
exercise or sports, and his ability to participate in games, 
sports and exercise was shown to 7 out of 7.  The claimant 
was cleared to use the gym daily with no restrictions.  The 
Board finds that the cited medical evidence contraindicates 
any serious lumbar impairment in the claimant prior to the VA 
orthopedic examination conducted on October 17, 2001.  

The Board notes that the record is devoid of any X-ray 
evidence of lumbosacral arthritis in the claimant, and that 
there is no evidence of intervertebral disc disease or 
ankylosis of the lumbar spine.  The Board finds that prior to 
October 17, 2001, the claimant's service-connected low back 
strain was manifested by a slight (5 degree) limitation of 
extension, with a normal range of motion on forward flexion 
and lateral bending.  There were no objective clinical 
findings of pain on lumbar motion evidence by swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Further, motor strength in the lower extremities was 5/5, 
except as for the left ankle, and X-rays of the lumbosacral 
spine were unremarkable.  The diagnoses were low back strain 
without clinical evidence of radiculopathy.  Based upon those 
findings, and the absence of any significant evidence of 
lumbar impairment during his July and August hospitalization, 
the Board finds that a rating in excess of 10 percent is not 
warranted for service-connected residuals of low back strain 
prior to October 17, 2001.  

The report of VA orthopedic examination, conducted October 
17, 2001, cited the claimant's complaints of pain in the low 
back on walking, bending, picking up and carrying objects, 
but denied any radiation of pain toward the leg.  Examination 
of the spine revealed that forward flexion was limited to 20 
degrees, extension to 10 degrees, and lateral bending to 10 
degrees, bilaterally (as noted, normal range of lumbar motion 
is 90 degrees on forward flexion, 35 degrees on extension, 
and 40 degrees on lateral flexion), indicative of severe 
limitation of lumbar motion.  Straight leg raising elicited 
complaints of low back pain at 45 degrees, while deep tendon 
reflexes and sensation were normal, and X-rays of the lumbar 
spine disclosed some loss of lordosis which could be related 
to muscle spasm, although no muscle spasm was clinically 
shown on examination, or position.  The diagnosis was low 
back pain with limitation of motion as noted, and a moderate 
degree of limitation of motion.  

Based upon those clinical findings on examination, the Board 
finds that on and after October 17, 2001, the claimant's 
service-connected residuals of low back strain is manifested 
by severe limitation of lumbar motion, with characteristic 
pain on motion, loss of lateral spine motion in the standing 
position, and marked limitation of forward bending in the 
standing position, without muscle spasm on extreme forward 
bending, listing of whole spine to the opposite side, a 
positive Goldthwaite's sign, osteoarthritic changes, 
narrowing or irregularity of joint space, or objective 
clinical findings of pain on lumbar motion evidenced by 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the Board's judgment, such findings warrant 
assignment of a 40 percent evaluation, the highest available 
under Diagnostic Code 5295.  No higher evaluation is 
available based upon limitation of motion under Diagnostic 
Code.  Accordingly, the claim for a rating in excess of 40 
percent for service-connected residuals of low back strain on 
and after October 17, 2001, is denied



Left Ankle Sprain

The record further shows that the claimant seeks a rating in 
excess of 10 percent for service-connected residuals of a 
left ankle sprain.  The evidence in this case shows that 
there is no finding of osteoarthritis (DC 5003), or of 
ankylosis on the left ankle joint (DC 5270), the 
subastragalar or tarsal joint (DC 5272); no evidence of 
malunion of the os calcis or astragalus (5273); and no 
showing that the claimant has undergone astragalectomy 
(5274).  Neither is there clinical evidence of instability in 
the left ankle.  Limitation of motion of the left ankle is 
rated as 10 percent disabling when moderate, and as 20 
percent disabling when marked, under the provisions of 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5271.

The record shows that on service separation examination, 
conducted in July 1998, the claimant's lower extremities and 
musculoskeletal system were normal, he was able to duck walk, 
and no neurovascular involvement was shown.  The July 1999 
report of VA general medical examination showed that the 
claimant's carriage, posture and gait were normal, and his 
neurological examination was normal.  VA orthopedic 
examination in July 1999 disclosed that the claimant had a 
mildly antalgic gait secondary to left ankle pain; and that 
he experienced some difficulty on toe walking because of left 
ankle pain and swelling.  The left ankle was noted to have a 
moderate amount of swelling and a full range of motion, with 
complaints of pain at 20 degrees of dorsiflexion and 35 
degrees of plantar flexion.  Generalized weakness was found 
at the left ankle and foot, with decreased strength in the 
dorsi and plantar flexors, as well as decreased strength in 
the inverts and everts of the left ankle.  Some tenderness to 
palpation was present at the left tibial talar joint, while 
X-rays of the left ankle disclosed soft tissue swelling about 
the left ankle, with no evidence of fracture or dislocation, 
while an MRI revealed abnormal bone marrow signal involving 
the medial malleolus and he medial aspect of the talus 
consistent with bone marrow edema, without findings of 
widening of the left ankle joint as compared to the right.  
Further, VA examination of the left ankle on October 17, 
2001, disclosed some diffuse tenderness on the medial and 
lateral aspect of the ankle, with no evidence of swelling.  
Dorsiflexion was to 15 degrees, while plantar flexion was to 
20 degrees, with complaints of pain on movement (versus 
normal range of motion to 20 degrees on dorsiflexion and to 
40 degrees on plantar flexion), No valgus or varus deformity 
of the left ankle in relationship to the long axis of the 
tibia and fibula was found, and no instability of the ankle 
was shown on examination.  X-rays of the left ankle revealed 
a linear osseous density next to the medial malleolus which 
could represent old trauma, and os trionum.  The diagnosis 
was pain in the left ankle with a moderate degree of 
limitation of movement, likely due to previous trauma.

Based upon the foregoing, the Board finds that the claimant's 
service-connected residuals of left ankle sprain are 
manifested by a mildly antalgic gait secondary to left ankle 
pain; some difficulty on toe walking because of left ankle 
pain and swelling, a moderate amount of swelling and a full 
range of motion, with complaints of pain at 20 degrees of 
dorsiflexion and 35 degrees of plantar flexion, generalized 
weakness at the left ankle and foot, decreased strength in 
the dorsi and plantar flexors, decreased strength in the 
inverts and everts of the left ankle, some tenderness to 
palpation at the left tibial talar joint, and MRI findings of 
an abnormal bone marrow signal involving the medial malleolus 
and the medial aspect of the talus consistent with bone 
marrow edema, and X-ray evidence of a linear osseous density, 
without objective clinical findings of ankylosis, 
instability, evidence of widening of the left ankle join, or 
X-ray evidence of osteoarthritic changes, fracture or 
dislocation.  Based upon those findings, and with 
consideration of 38 C.F.R. Part 4, §§ 4.40 and 4.45 and the 
Court's holding in DeLuca, id., 8 Vet. App. at 206-07, the 
Board finds that an increased rating of 20 percent is 
warranted for the claimant's service-connected residuals of a 
left ankle sprain.

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. 3.321 (2002).

In the November 1999 Statement of the Case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected low back and left ankle 
disabilities.  Since this matter has been adjudicated by the 
RO, the Board will, accordingly, consider the provisions of 
38 C.F.R. 3.321(b)(1) (2002).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. 38 C.F.R. 
3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted immediately above, an 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  With respect to employment, the VA 
orthopedic examinations d not reflect that the claimant 
experiences impairment productive of interference with 
employment, and the claimant's assertion that he was unable 
to continue working due to low back and left ankle pain 
ignores the undisputed evidence that he was addicted to 
heroin during the 2 1/2 years prior to his hospital admission 
in July 2000.  As for hospitalization, it does not appear 
that the veteran has been hospitalized as an inpatient at any 
time due to his service-connected residuals of low back 
strain and residuals of left ankle sprain.  In addition, 
there is no evidence of an exceptional or unusual clinical 
picture.

The Board concludes that the evidence of record does not 
reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional or unusual disability 
picture.  See Moyer v. Derwinski, 2 Vet,. App. 289, 293 
(1992);  see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
essence, the Board finds that the evidence does not show that 
the veteran's service- connected disabilities cause marked 
interference with employment or results in frequent periods 
of hospitalization so as to render impractical the 
application of the regular schedular standards.  There is no 
other evidence, clinically or otherwise, which demonstrates 
or even suggests anything exceptional or unusual about any of 
the veteran's service-connected disabilities which is not 
contemplated in the criteria in the VA Schedule for Rating 
Disabilities. Accordingly, the Board determines that the 
assignment of an extraschedular rating  pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.    

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right ankle disability is denied. 

A rating in excess of 10 percent for service-connected 
residuals of low back strain prior to October 17, 2001, is 
denied.  

A rating in excess of 40 percent for service-connected 
residuals of low back strain on and after October 17, 2001, 
is denied.  

An increased rating of 20 percent for service-connected 
residuals of a left ankle sprain is granted.  



                   
______________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



